DETAILED ACTION
1.	This action is responsive to the following communication: 02/16/2022.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
 
Allowable Subject Matter
3.	Claims 1, 3-4 and 6-16 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 9-11, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of  Sidi, Ariff (US Pub. 2007/0283381) teaches the limitation: “FIG. 2A, media content, as represented by timeline graphic 112, is partitioned into a plurality of sequential protected segments 102 which are preceded by associated gating segments 104.  Here, such protected segments 102 are sequentially and/or temporally interleaved with gating segments 104.  Such media content may comprise, for example, content data that a rendering application may use to render as a 
an order of the sequence for the plurality of web pages shared referred-during the online communication session; and a display portion referencing the reference history storage portion, the display portion displaying objects on a display of the user terminal, wherein each object represents a separate respective one of the referred-plurality of web pages and is sized to correspond to a length of the reference time duration of the separate respective one of the referred plurality of web pages, and


The prior art of Billgren, Johan et al. (US Pub. 2015/0277732), teaches another combination, “a server to a client device, timeline information having first and second time points, each time point being relative to when a user accesses the timeline information, the first time point being associated with a digital audio or digital video media file, the second time point being associated with additional content, the additional content being a text or a file comprising video, audio, image, text, a webpage, user comment or user rating in a digital format.  Accessing the timeline information causes the client device to start a timing procedure, the client device automatically starting playing the media file when timing reaches the first time point of the timeline information and the client device automatically presenting, to the user, the additional content when the timing reaches the second time point of the timeline information”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.



Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        February 24, 2022